Abatement Order filed November 20, 2018




                                     In The

                    Fourteenth Court of Appeals
                                  ____________

                             NO. 14-18-00888-CR
                                  ____________

                     THE STATE OF TEXAS, Appellant

                                       V.

                    GABRIEL SERNA GARCIA, Appellee


                   On Appeal from the 400th District Court
                           Fort Bend County, Texas
                    Trial Court Cause No. 17-DCR-079362

                            ABATEMENT ORDER

      The State challenges the trial court’s order granting appellee’s motion to
suppress. Although the State requested findings of fact and conclusions of law,
none have been filed. When the losing party on a motion to suppress requests
findings of fact and conclusions of law, the trial court is required to make them.
State v. Cullen, 195 S.W.3d 696, 698–99 (Tex. Crim. App. 2006).
      Accordingly, the trial court is directed to reduce to writing its findings of
fact and conclusions of law on the granting of appellee’s motion to suppress and
have a supplemental clerk’s record containing those findings filed with the clerk of
this court within thirty days of the date of this order.

      The appeal is abated, treated as a closed case, and removed from this court’s
active docket. The appeal will be reinstated on this court’s active docket when the
trial court’s findings and recommendations are filed in this court. The court will
also consider an appropriate motion to reinstate the appeal filed by either party.



                                    PER CURIAM